TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED APRIL 17, 2020



                                    NO. 03-18-00687-CR


                                 Delfino Gonzalez, Appellant

                                               v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.